

115 HR 2923 IH: Gulf States Coordination Act
U.S. House of Representatives
2017-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2923IN THE HOUSE OF REPRESENTATIVESJune 15, 2017Mr. Graves of Louisiana (for himself, Mr. Palazzo, and Mr. Richmond) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Natural Resources, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo designate the Gulf of Mexico Alliance as a regional coordination partnership of Federal and
			 State actions related to the management of the Gulf of Mexico ecosystem,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Gulf States Coordination Act. 2.Sense of Congress and purposes (a)Sense of CongressIt is the sense of Congress that the United States should seek to attain coordination of the regional conservation and restoration efforts for the Gulf of Mexico in order to facilitate the continued economic uses of the Gulf of Mexico for the benefit of the people of the United States, to reduce duplication of efforts, and to maximize efficiencies, through a collaborative regional effort through the Gulf of Mexico Alliance in consultation with Federal agencies and State and local authorities.
 (b)PurposesThe purposes of this Act are the following: (1)To expand and strengthen cooperative voluntary efforts to conserve and restore the Gulf of Mexico and maintain its highly productive multiple uses.
 (2)To recognize and enable the Gulf of Mexico Alliance as a lead coordinator of Federal and State authorities with other voluntary efforts for the collaborative management of the Gulf of Mexico and to coordinate such management with Mexico.
 (3)To enable the Gulf of Mexico Alliance to receive Federal funding through an appropriation to conduct the necessary scientific research and conservation and restoration management to achieve these purposes.
				3.Gulf States protection and restoration coordination
			(a)Designation as a regional coordination partnership
 (1)DesignationThe Gulf of Mexico Alliance is designated as a regional coordination partnership of Federal and State actions related to the management of the Gulf of Mexico ecosystem.
 (2)LocationThe Gulf of Mexico Alliance shall be located in a State all, or a portion of the coastline, of which is on the Gulf of Mexico.
 (3)FunctionsThe Gulf of Mexico Alliance may— (A)promote coordination of the actions of State agencies in the States that border the Gulf of Mexico and other authorities with the actions of the appropriate officials of the Federal agencies, local authorities, and representatives of key regional industries in the Gulf of Mexico region in developing strategies—
 (i)to improve the water quality, protect living resources, increase valuable habitats, and enhance coastal resilience in the Gulf of Mexico ecosystem; and
 (ii)to obtain the support of appropriate officials; (B)in cooperation and consultation with appropriate Federal, State, and local authorities, and industry representatives, develop and implement specific action plans to carry out the Gulf of Mexico Alliance regional coordination goals;
 (C)coordinate and implement plans and projects, and facilitate science, research, modeling, monitoring, data collection, and other activities, that support the Gulf of Mexico Alliance’s goals through the provision of grants under subsection (c);
 (D)implement outreach programs for public information, education, and participation to foster stewardship of the resources of the Gulf of Mexico;
 (E)develop and make available, through publications, technical assistance, and other appropriate means, information pertaining to the environmental quality and living resources of the Gulf of Mexico ecosystem;
 (F)serve as the liaison with, and provide information to, the Mexican members of the Gulf of Mexico States Accord and Mexican counterparts; and
 (G)focus the efforts and resources of the Gulf of Mexico Alliance on activities that will result in measurable improvements to water quality and living resources of the Gulf of Mexico ecosystem by coordinating protection and restoration programs to minimize duplication and maximize leveraging opportunities.
					(b)Grants
 (1)In generalThe Gulf of Mexico Alliance may provide grants to nonprofit organizations, State and local governments, colleges, universities, interstate agencies, and individuals to carry out this section for use in—
 (A)monitoring the water quality and living resources of the Gulf of Mexico ecosystem; (B)researching the effects of natural and human-induced environmental changes on the water quality and living resources of the Gulf of Mexico ecosystem;
 (C)developing and executing cooperative strategies that address the water quality, coastal resilience, and living resource needs in the Gulf of Mexico ecosystem;
 (D)developing and implementing locally based protection and restoration programs or projects within a watershed that complement such strategies, including the creation, restoration, protection, or enhancement of habitat associated with the Gulf of Mexico ecosystem; and
 (E)eliminating or reducing nonpoint sources that discharge pollutants that contaminate the Gulf of Mexico ecosystem, including activities to eliminate leaking septic systems and construct connections to local sewage systems.
 (2)Administrative costsAdministrative costs in the form of salaries, overhead, or indirect costs for services provided and charged against programs or projects carried out using funds made available through a grant under this subsection shall not exceed 25 percent of the amount of the grant.
 (c)Limitation on regulatory authorityNothing in this section establishes any new legal or regulatory authority of the Gulf of Mexico Alliance, itself, other than the authority to provide grants in accordance with this section.
 (d)DefinitionsIn this section: (1)Gulf of Mexico AllianceThe term Gulf of Mexico Alliance means the formal collaborative organization of Federal, State, local, and private participants established by the 5 Gulf States in 2004 as a non-regulatory, inclusive network of partners to provide a broad geographic focus on the primary environmental issues affecting the Gulf of Mexico.
 (2)Gulf of Mexico ecosystemThe term Gulf of Mexico ecosystem means the ecosystem of the Gulf of Mexico and its watershed. 4.General provisions (a)Gifts and transfers to Gulf Coast Ecosystem Restoration CouncilSection 311(t)(2)(E) of the Federal Water Pollution Control Act (33 U.S.C. 1321(t)(2)(E)) is amended by adding at the end the following:
				
					(iii)Gifts and transfers; separate fund
 (I)In generalSubject to subclause (II), the Council may accept, hold, administer, and utilize for the purpose of aiding or facilitating the work and operations of the Council—
 (aa)gifts, donations, and bequests from any individual or entity; and (bb)transfers from Federal and State agencies of funds, goods, services, and personal and real property.
 (II)TreatmentAny funds accepted by the Council or transferred to the Council under this clause shall— (aa)remain available until expended;
 (bb)be deposited in the Treasury in a separate fund; and (cc)be disbursed upon order by the Council..
 (b)Borrowing authoritySection 1602 of the Resources and Ecosystems Sustainability, Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of 2012 (33 U.S.C. 1321 note) is amended by adding at the end the following:
				
					(g)Borrowing authority
 (1)In generalTo aid and facilitate the purposes of this subtitle and the amendments made by this subtitle, and subject to the terms and conditions of this subsection, the Secretary of the Treasury (referred to in this subsection as the Secretary) and the Gulf Coast Ecosystem Restoration Council (referred to in this subsection as the Council) may each—
 (A)borrow money from any source; and (B)issue and sell notes, bonds, obligations, and other instruments of indebtedness.
 (2)Terms and conditionsEach instrument of indebtedness issued under this subsection shall have a term, bear an interest rate, and contain other terms and conditions as may determined by the party issuing the instrument.
 (3)Limitations on amountsThe aggregate of the principal of funds borrowed under this subsection and interest payable thereon may not exceed—
 (A)as to the Secretary, 35 percent of the aggregate amounts paid or payable into the Trust Fund from any source over the duration of the Trust Fund; and
 (B)as to the Council, 60 percent of the aggregate amounts paid or payable into the Trust Fund from any source over the duration of the Trust Fund.
 (4)DisbursementsSubject to paragraph (6), the Secretary and the Council may disburse funds borrowed under this subsection upon order—
 (A)by the Secretary, for any purpose authorized under section 311(t)(1) of the Federal Water Pollution Control Act (33 U.S.C. 1321(t)(1)), as if such borrowed funds were available in the Trust Fund for such purpose; and
 (B)by the Council, for any purpose authorized under section 311(t)(2) or 311(t)(3) of that Act (33 U.S.C. 1321(t)(2), 1321(t)(3)), as if such borrowed funds were available in the Trust Fund for such purpose.
 (5)RepaymentsThe Secretary and the Council may repay funds borrowed under this subsection and disbursed for the applicable purposes set forth in paragraph (4) from funds available in the Trust Fund and allocated for such purposes by this subtitle.
 (6)Financing costsThe Secretary and the Council may pay interest and any other financing costs payable in connection with funds borrowed under this subsection from—
 (A)the principal of such borrowed funds; and (B)funds otherwise available in the Trust Fund for repayment of the principal of such borrowed funds..
			